                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JESSE YEOMANS,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-140-FtM-38NPM

A & R NAPLES, INC., CAJAL
SALVADOR and BENJAMIN
BAUZON,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is Plaintiff Jesse Yeomans’ Notice of Settlement. (Doc. 23).

Yeomans has sued Defendants A&R Naples, Inc. Cajal Salvador, and Benjamin Bauzon

for unpaid wages and overtime under the Fair Labor Standards Act. (Doc. 1). The parties

have settled the suit without compromise to Yeomans’ claim for wages or liquidated

damages. (Doc. 23). And attorneys’ fees were negotiated separately from the resolution

of Yeomans’ claim.         (Doc. 23).      The Court thus need not review and approve the

settlement for fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d

1350, 1352 (11th Cir. 1982); King v. My Online Neighborhood, Inc., No. 6:06-cv-435-Orl-

22JGG, 2007 WL 737575, at *3 (M.D. Fla. Mar. 7, 2007) (“Where the employer offers the

plaintiff full compensation on his FLSA claim, no compromise is involved and judicial



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
approval is not required.” (citation omitted)). The Court thus administratively closes the

case per Local Rule 3.08(b).

      Accordingly, it is now

      ORDERED:

      (1) The Complaint (Doc. 1) is DISMISSED without prejudice.

      (2) On or before September 25, 2019, any party may submit a stipulated form of

          final judgment or request an extension of time to do so, or move to reopen the

          case upon a showing of good cause. After that deadline, the dismissal will be

          deemed with prejudice without further order.

      (3) The Clerk is DIRECTED to terminate all pending motions and deadlines, and

          administratively close the case.

      DONE and ORDERED in Fort Myers, Florida on this 26th day of August 2019.




Copies: All Parties of Record
